Citation Nr: 1030416	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-15 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for chronic 
back injury residuals.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel




INTRODUCTION

The Veteran had active service from November 1974 to November 
1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which determined that new and 
material evidence had not been received to reopen the Veteran's 
claim of entitlement to service connection for chronic back 
injury residuals.  

The issue of service connection for a chronic lumbar spine 
disorder is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the Veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  In February 1990, the RO determined that new and material 
evidence had not been received to reopen the Veteran's claim of 
service connection for chronic back injury residuals.  The 
Veteran was notified of the adverse decision and his appellate 
rights in February 1990.  The Veteran did not submit a notice of 
disagreement with the decision.  

2.  The documentation submitted since the February 1990 rating 
determination is new and material and raises a reasonable 
possibility of substantiating the Veteran's claim.  


CONCLUSION OF LAW

The February 1990 RO decision denying service connection for 
chronic back injury residuals is final.  New and material 
evidence sufficient to reopen the Veteran's service connection 
for chronic back injury residuals has been presented.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim of 
entitlement to service connection for chronic back injury 
residuals and remands the issue to the RO for additional action.  
Therefore, no discussion of VA's duty to notify and assist is 
necessary.  

Generally, absent the filing of a notice of disagreement (NOD) 
within one year of the date of mailing of the notification of the 
initial review and determination of a Veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon the 
same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2009).  


I.  Prior Board and RO Decisions

In October 1989, the Board denied service connection for chronic 
back injury residuals upon its determination that the Veteran's 
inservice low back strain syndrome was acute and transitory in 
nature and resolved itself without chronic residuals and his 
lumbar spine disc herniation was initially manifested many years 
after service separation.  The Veteran and his accredited 
representative were provided with copies of the Board's decision.  

The evidence upon which the Board formulated its decision may be 
briefly summarized.  An August 1975 Army hospital summary 
indicates that the Veteran felt a "pop" in his back while 
playing basketball in July 1975.  The Veteran was diagnosed with 
low back strain syndrome.  The report of the Veteran's August 
1970 physical examination for service separation notes that he 
had been hospitalized during active service for "L. back muscle 
strain."  A May 1988 VA treatment record states that the Veteran 
presented a history of low back pain and "left sciatic" since 
1975.  An impression of "[chronic low back pain] vs. 
[lumbosacral] strain" was advanced.  A June 1988 VA X-ray study 
of the lumbar spine revealed findings consistent with lumbar 
spine degenerative disc disease.  

The Veteran subsequently sought to reopen his claim for service 
connection.  In February 1990, the RO determined that new and 
material evidence had not been received to reopen the Veteran's 
claim of entitlement to service connection for chronic back 
injury residuals.  The Veteran was informed in writing of the 
adverse determination and his appellate rights in February 1990.  
The Veteran did not submit a NOD with the adverse determination.  

The additional evidence considered by the RO in reaching its 
February 1990 determination consists of his January 1990 informal 
application to reopen his claim of entitlement to service 
connection; a photocopy of a service treatment record previously 
considered by the Board; and a November 1989 VA treatment record.  
In his informal application to reopen his claim of entitlement to 
service connection, the Veteran advanced that his inservice low 
back symptoms were manifestations of his chronic lumbar spine 
degenerative disc disease.  The VA treatment record reflects that 
the Veteran complained of aggravating his lumbar spine 
degenerative disc disease by lifting boxes at work.  


II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2009) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated on what constitutes "new and material evidence."  
New evidence is not that which is cumulative of other evidence 
already present in the record.  In determining whether new and 
material evidence has been submitted, the Board must consider the 
specific reasons for the prior denial.  Evans v. Brown, 9 Vet. 
App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The evidence submitted since the February 1990 RO determination 
includes photocopies of the Veteran's service treatment records; 
VA clinical documentation; private clinical documentation; Social 
Security Administration (SSA) documentation; U.S. Department of 
Labor Office of Workers' Compensation Programs; and written 
statements from the Veteran.  A July 1993 decision of the U.S. 
Department of Labor Office of Workers' Compensation Programs 
states that:

Claimant had a back problem from 1975 while 
in the Armed Services.  ...  The medical 
evidence fails to show that claimant's 
disability, as claimed, is related to the 
injuries at work.  Both injuries were 
approved to back strain.  ...  The history 
given in many of the reports refer to 
claimant having a back injury in 1975 while 
in the Armed Services.  His diagnoses have 
been related to degenerative disc disease.  

The Board finds that the July 1993 U.S. Department of Labor 
Office of Workers' Compensation Programs decision constitutes new 
and material evidence in that it is of such significance that it 
raises a reasonable possibility of substantiating the Veteran's 
claim.  As new and material evidence has been received, the 
Veteran's claim of entitlement to service connection for chronic 
back injury residuals is reopened.  
ORDER

The Veteran's application to reopen his claim of entitlement to 
service connection for chronic back injury residuals is granted.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for a chronic lumbar spine 
disorder is to be determined following a de novo review of the 
entire record.  

The Veteran asserts that he has experienced chronic low back pain 
since his inservice low back injury.  Lay assertions may serve to 
support a claim for service connection by establishing the 
occurrence of observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that 
a VA evaluation would be helpful in resolving the issues raised 
by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his chronic lumbar spine 
disorder.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic lumbar 
spine disorder had its onset during active 
service; is etiologically related to the 
Veteran's inservice low back trauma and/or 
low back strain; or otherwise originated 
during active service.  The examiner must 
provide a complete rationale for any 
opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

2.  Then adjudicate the Veteran's 
entitlement to service connection for a 
chronic lumbar spine disorder on a de novo 
basis.  If the benefit sought on appeal 
remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  
The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


